                           Case 4:17-cv-04414-JST Document 271 Filed 01/13/20 Page 1 of 3



                      1   BAKER BOTTS L.L.P.
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      2   kurt.pankratz@bakerbotts.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      3   chad.walters@bakerbotts.com
                          James Williams (SBN 24075284) (Pro Hac Vice)
                      4
                          james.williams@bakerbotts.com
                      5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
                          harrison.rich@bakerbotts.com
                      6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
                          clarke.stavinoha@bakerbotts.com
                      7   Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                          morgan.grissum@bakerbotts.com
                      8   Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                          bryan.parrish@bakerbotts.com
                      9
                          Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     10   casey.shomaker@bakerbotts.com
                          2001 Ross Avenue, Suite 900
BAKER BOTTS L.L.P.




                     11   Dallas, TX 75201
                          Tel: (214) 953-6500
                     12   Fax: (214) 953-6503

                     13   Wayne O. Stacy (SBN 341579)
                          wayne.stacy@bakerbotts.com
                     14   101 California Street, Suite 3600
                          San Francisco, CA 94111
                     15   Tel: (415) 291-6206
                          Fax: (415) 291-6306
                     16
                          Attorneys for Plaintiffs
                     17   SYMANTEC CORPORATION and
                          SYMANTEC LIMITED
                     18
                                                   UNITED STATES DISTRICT COURT
                     19                        NORTHERN DISTRICT OF CALIFORNIA – OAKLAND
                     20
                          SYMANTEC CORPORATION, and                       Case No. 4:17-CV-04414-JST
                     21   SYMANTEC LIMITED
                                                                          Joint Stipulation of Dismissal With
                     22                           Plaintiffs,             Prejudice of All Claims
                                     vs.                                  The Honorable Jon S. Tigar
                     23
                          ZSCALER, INC.,                                  Date Filed: December 12, 2016
                     24
                                                                          Trial Date: June 15, 2020 at 8:00 am
                                                  Defendant.
                     25

                     26

                     27

                     28


                                           Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04414-JST
                            Case 4:17-cv-04414-JST Document 271 Filed 01/13/20 Page 2 of 3



                      1          Plaintiffs Symantec Corporation and Symantec Limited (and CA, Inc., who acquired all

                      2   of Symantec Corporation and Symantec Limited’s rights, titles, and interests in this case) and

                      3   Defendant Zscaler, Inc. notify the Court that the parties have resolved their disputes. Under

                      4   Rule 41(a)(1)(A)(ii), the parties jointly stipulate to dismiss all claims in this case with prejudice.

                      5   Each party will bear its own fees and costs.

                      6

                      7

                      8

                      9

                     10
BAKER BOTTS L.L.P.




                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                           Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04414-JST
                                                                               1
                            Case 4:17-cv-04414-JST Document 271 Filed 01/13/20 Page 3 of 3


                          Dated: January 13, 2020                         Respectfully submitted,
                      1
                           KEKER, VAN NEST & PETERS LLP               BAKER BOTTS L.L.P.
                      2

                      3     /s/ Robert A. Van Nest                     /s/ Kurt M. Pankratz
                           Robert A. Van Nest                         Kurt M. Pankratz
                      4    Leo L. Lam                                 Chad C. Walters
                           Matthew M. Werdegar                        James Williams
                      5    Michelle Ybarra                            Harrison Rich
                      6    Jay Rapaport                               Clarke Stavinoha
                           Bailey W. Heaps                            Morgan Grissum
                      7    David J. Rosen                             Bryan Parrish
                           Katie Lynn Joyce                           Casey L. Shomaker
                      8    Anna Porto
                                                                      Wayne O. Stacy (SBN 341579)
                      9    Attorneys for Defendant                    wayne.stacy@bakerbotts.com
                     10    ZSCALER, INC.                              101 California Street, Suite 3600
                                                                      San Francisco, CA 94111
BAKER BOTTS L.L.P.




                     11                                               Tel: (415) 291-6206
                                                                      Fax: (415) 291-6306
                     12
                                                                      Attorneys for Plaintiffs
                     13                                               SYMANTEC CORPORATION and SYMANTEC
                     14                                               LTD. (and CA, INC., Symantec Corporation and
                                                                      Symantec Limited’s successor in interest to all rights,
                     15                                               titles, and interests in this case)

                     16

                     17                                          ATTESTATION
                     18          Under Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the filing
                     19   of this document has been obtained from counsel for Defendant.
                     20
                          Dated: January 13, 2020                                          By: _/s/ Kurt M. Pankratz
                     21                                                                       Kurt M. Pankratz
                                                                                              Baker Botts L.L.P.
                     22
                                                                                      Attorneys for Plaintiffs SYMANTEC
                     23                                                               CORP. and SYMANTEC LTD. (and
                     24                                                               CA, INC., Symantec Corporation
                                                                                      and Symantec Limited’s successor in
                     25                                                               interest to all rights, titles, and
                                                                                      interests in this case)
                     26

                     27

                     28

                                         Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04414-JST
                                                                             2
